     Case 2:19-cv-00088-WKW-CSC Document 11 Filed 01/31/19 Page 1 of 16




               IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF ALABAMA
                        NORTHERN DIVISION
DOMINIQUE RAY,1                       )
                                      )
      Petitioner,                     )
                                      )
v.                                    )      No. 2:19-cv-00088-WKW-CSC
                                      )
JEFFERSON DUNN,                       )
Commissioner, Alabama                 )
Department of Corrections             )
                                      )
      Respondent.                     )

      ════════════════════════════════════════
RESPONDENT’S MOTION TO DISMISS, RESPONSE TO SHOW CAUSE
       ORDER, AND RESPONSE TO MOTION TO STAY
      ════════════════════════════════════════
                                      Steve Marshall
                                      Alabama Attorney General
                                      Richard Anderson*
                                      Alabama Assistant Attorney General
                                      *Counsel of Record
                                      Office of the Attorney General
                                      501 Washington Avenue
                                      Montgomery, AL 36130-0152
                                      Tel: (334) 242-7300
                                      Fax: (334) 353-3637
January 31, 2019                      randerson@ago.state.al.us


                    EXECUTION SET FOR FEBRUARY 7, 2019

1. The spelling of the petitioner’s surname has varied. He appears as “Dominique”
   in the Alabama Department of Corrections’ records and on direct appeal, but as
   “Domineque” in his petition and as early as his state postconviction proceedings.
    Case 2:19-cv-00088-WKW-CSC Document 11 Filed 01/31/19 Page 2 of 16




      Alabama death row inmate Dominique Ray is scheduled to be executed on

February 7, 2019, for the 1995 rape, robbery, and murder of Tiffany Harville. A

fact that has been known to him since November 8, 2018, when the Alabama

Supreme Court set his execution. Ray is currently pursuing a successive state

postconviction petition through counsel. And yet, Ray waited until the afternoon of

January 28—ten days before his execution—to file the present 42 U.S.C. § 1983

complaint through different counsel. Therein, he argues that the presence of the

chaplain of Holman Correctional Facility, an employee of the Alabama

Department of Corrections, in the execution chamber substantially burdens the

exercise of his religious beliefs, in violation of the Religious Land Use and

Institutionalized Persons Act of 2000 (“RLUIPA”), 42 U.S.C. § 2000cc et seq., and

the First Amendment.

      Ray’s complaint, like most last-minute filings from condemned inmates, is

little more than an attempt to delay his execution, and his RLUIPA claim is

meritless. Unnecessary and unreasonable delay is an adequate ground for

dismissing a §1983 action, particularly where, as here, the apparent purpose is to

delay the execution. Grayson v. Allen, 491 F.3d 1318, 1325 (11th Cir. 2007). Still,

the ADOC is willing to make a concession to Ray’s religious beliefs and waive the

presence of the chaplain from the execution chamber for his execution. At Ray’s

request, his imam or other chosen spiritual advisor will be allowed to witness the


                                                                                 2
     Case 2:19-cv-00088-WKW-CSC Document 11 Filed 01/31/19 Page 3 of 16




execution from the viewing room a one of the witnesses for the condemned, as per

usual.


I.       Background

         In the summer of 1995, Ray raped, robbed, and murdered fifteen-year-old

Tiffany Harville. Her skeletonized remains were discovered during the

bushhogging of a field in Dallas County a month after she disappeared. The

codefendant in Ray’s case, Marcus Owden, ultimately gave a full account of the

events surrounding Harville’s disappearance and death:

         Owden testified at [t]rial against the Defendant Ray that it was their
         intent to form a mob or a gang, and that they had intended to find
         Tiffany Harville for the purpose of having sex with her. Owden stated
         that he did not know Tiffany, but that Ray did and that it was Ray’s
         idea to go and get Tiffany. Owden testified that they had talked about
         having sex with her before they went to her house to get her. On the
         evening of July 15, 1995, Owden and Ray picked Tiffany up and
         proceeded to take her to [the] Sardis community located in Dallas
         County, Alabama, on or near Highway 41. Owden stated that they had
         decided they were going to ask her for sex first, and if that didn’t
         work, that they would take it. He described during his testimony how
         he and the Defendant Ray [had] had sex with her and how she [had]
         pleaded for help.
                Owden testified that Ray cut her throat and that he, Owden, cut
         her as well. He then described that they took part of her clothing along
         with her purse, which contained $6 or $7.2

Ray also made a statement admitting to Harville’s rape and murder, though he




2. Ray v. State, 809 So. 2d 875, 879–80 (Ala. Crim. App. 2001).

                                                                                    3
    Case 2:19-cv-00088-WKW-CSC Document 11 Filed 01/31/19 Page 4 of 16




attempted to portray Owden as the primary offender.3

      Ray was convicted of two counts of capital murder on July 28, 1999, and the

jury recommended death 11–1. His direct appeals concluded in 2002.4 Ray filed a

Rule 32 petition for state postconviction relief in February 2003, but after an

evidentiary hearing, the petition was denied. The Alabama Court of Criminal

Appeals affirmed, and the Alabama Supreme Court denied certiorari.5

      Turning to the federal courts, Ray filed a petition for writ of habeas corpus

in the Southern District of Alabama in May 2006. The district court denied the

petition, and in January 2016, the Eleventh Circuit Court of Appeals affirmed.6

      The State of Alabama moved for the Alabama Supreme Court to set Ray’s

execution date on August 6, 2018. Less than two months later, Ray filed a

successive Rule 32 petition, which was dismissed on December 13.7 On January

23, 2019, Ray filed an appeal in the Court of Criminal Appeals.8 Five days later,

through different counsel, Ray filed the present § 1983 petition.



3. Id. at 880.
4. Ray v. State, 809 So. 2d 875 (Ala. Crim. App. 2001), aff’d, 809 So. 2d 891 (Ala.
   2001); see Ray v. Alabama, 534 U.S. 1142 (2002) (mem.) (denying certiorari).
5. Ray v. State, 80 So. 3d 965 (Ala. Crim. App. 2011), cert. denied, 80 So. 3d 997
   (Ala. 2011).
6. Ray v. Ala. Dep’t of Corrs., 809 F.3d 1202 (11th Cir. 2016); cert. denied, 137 S.
   Ct. 417 (2016) (mem.).
7. Order, Ray v. State, 27-CC-1997-000375.61 (Dallas Cty. Cir. Ct. Dec. 13,
   2018), Doc. 67.
8. See Ray v. State, CR-18-0395 (Ala. Crim. App.).

                                                                                  4
      Case 2:19-cv-00088-WKW-CSC Document 11 Filed 01/31/19 Page 5 of 16




II.    The Respondent is willing to make certain concessions to Ray’s religious
       beliefs.

       Ray contends that the presence of the chaplain of Holman Correctional

Facility in the execution chamber is a violation of his rights under RLUIPA and the

First Amendment. The Respondent, Jefferson Dunn (“ADOC”) disagrees with

Ray’s position—there is no constitutional violation in the presence of an ADOC

employee observing an execution within the execution chamber. Still, as a

concession to Ray, the ADOC is willing to waive the presence of the chaplain in

the chamber during Ray’s execution.


       A.    The role of the Holman chaplain

       The institutional chaplain of Holman Correctional Facility is Chris

Summers, who joined the ADOC in 1990. Since 1997, Chaplain Summers has

witnessed nearly every execution conducted in the state of Alabama as part of his

occupational duties. Like all ADOC employees involved in executions, the

institutional chaplain is familiar with the technicalities of the execution protocol.

During the execution, if the inmate requests prayer, Chaplain Summers will kneel

at his side and pray with him. If the inmate does not wish pastoral care from him,

then the chaplain remains standing unobtrusively by the wall. In no respect does

the chaplain force his religious beliefs upon the inmate or prevent the inmate from

practicing his own faith.


                                                                                   5
    Case 2:19-cv-00088-WKW-CSC Document 11 Filed 01/31/19 Page 6 of 16




      B.     Ray’s requests for religious accommodation

      Ray claims to have made three requests to Holman Warden Cynthia Stewart:

   1. To have his imam present in the chaplain’s place.

   2. To exclude the chaplain from the execution chamber.

   3. To not be subject to an autopsy.9

Ray’s § 1983 petition abandons the third request but reiterates the first and

second.10

      As stated above, the ADOC is willing to accommodate Ray as to his second

request by excluding Chaplain Summers from the execution chamber during Ray’s

execution. The ADOC is not, however, willing to allow Ray’s spiritual advisor,

who is not an ADOC employee, to take the ADOC employed institutional

chaplain’s place in the chamber.

      As Ray notes, in the period shortly before his execution, a condemned

inmate is permitted to meet with the spiritual advisor of his choosing in a cell near

the chamber.11 When the execution begins, the inmate’s spiritual advisor may

witness the execution from the viewing room designated for the inmate’s relatives,

friends, and members of the media, if the inmate so elects. A two-way window

separates the viewing room from the chamber, and a curtain across the window is


9. Doc. 1 ¶¶ 31–37.
10. Doc. 1 ¶¶ 47–61.
11. Doc. 1 ¶¶ 19–21.

                                                                                   6
    Case 2:19-cv-00088-WKW-CSC Document 11 Filed 01/31/19 Page 7 of 16




retracted before the execution begins.

      Chaplain Summers is a well-experienced ADOC employee who has

witnessed dozens of executions. As the institutional chaplain, he is familiar with

the functions of the execution team. If Ray wishes for him to be excluded from the

chamber for Ray’s execution, then the ADOC will honor that request, but the

ADOC will not permit a non-ADOC employee, someone unfamiliar with the

execution process and with the practices and safety concerns of the prison, to be in

the chamber in the chaplain’s place. Ray has directed this Court to no controlling

federal authority, whether statutory or caselaw, requiring that an inmate be allowed

the spiritual advisor of his choice—or any witness of his choice—within the

execution chamber. Indeed, as shown below, allowing non-ADOC employees

within the execution chamber would be incompatible with the compelling

governmental interest in maintaining the safety and security of prison operations.

      Again, the ADOC strongly disagrees with Ray’s contention that its

execution protocol violates his religious rights by having the prison chaplain stand

in the chamber, either to pray with the condemned or to stand back as a silent

witness. The State has a right to design its own execution protocol within

constitutional limits, and placing an ADOC employee within the execution

chamber to offer a last prayer with the inmate if the inmate wishes it offends

neither the First Amendment nor RLUIPA. The fact that Ray would prefer to have


                                                                                     7
       Case 2:19-cv-00088-WKW-CSC Document 11 Filed 01/31/19 Page 8 of 16




an assortment of clergy from which to choose does not render Alabama’s protocol

unconstitutional.12

        In this instance, however, and despite Ray’s untimely filing, the ADOC is

willing to waive the chaplain’s presence in chamber. If Ray so elects, his imam

may observe the execution from the appropriate viewing room.


III.    The ADOC’s response to this Court’s “Show Cause” order

        On January 29, 2019, this honorable Court issued a “Show Cause” order

directing the ADOC to respond to five issues (a–e) and eight questions (a–h). The

ADOC responds as follows:


        A.    Issues (a–e):

        Issues (a–c) concern whether Chaplain Summers’s role on the execution

team violates RLUIPA. Any possible RLUIPA concerns are mooted by the

ADOC’s agreement, set forth in Section II above, to waive Chaplain Summers’s

presence in the execution chamber. Likewise, issue (d) is moot. The State has

never taken the position that Ray’s spiritual advisor cannot witness his execution.

Ray’s chosen witnesses will be allowed to attend and view the execution in the

same manner as any other inmate’s.


12. See generally Gregg v. Georgia, 428 U.S 153, 174–75 (1976) (“But, while we
    have an obligation to insure that constitutional bounds are not overreached, we
    may not act as judges as we might as legislators.”).

                                                                                 8
    Case 2:19-cv-00088-WKW-CSC Document 11 Filed 01/31/19 Page 9 of 16




      As for issue (e), the ADOC and the State of Alabama have a compelling

governmental interest in maintaining safety and security in prison operations,

including executions. Prison safety and security is a well-recognized compelling

governmental interest.13 The ADOC’s compelling government interest in

maintaining prison security is furthered by its policy of not allowing persons who

are not ADOC employees and who do not have the requisite experience or security

clearances into the execution chamber prior to the completion of the execution.

This policy is the least restrictive means by which the ADOC can maintain the

security and integrity of the execution proceedings.

      The ADOC is willing to reasonably accommodate Ray’s religious beliefs by

allowing his chosen spiritual advisor to witness his execution in the same manner

that other inmates have been allowed to have witnesses of their choice—whether

spiritual advisors, relatives, or friends—attend executions. These witnesses are

subject to the same security precautions as other witnesses, including any

representative of the victim. Among those precautions is the sequestration of all

witnesses in rooms adjacent to the execution chamber, but with two-way windows

looking onto the chamber.

      The ADOC also accommodates Ray’s spiritual beliefs by allowing him


13. See, e.g., Muhammad v. Sapp, 388 F. App’x 892, 895 (11th Cir. 2010)
    (applying RLUIPA); Fawaad v. Jones, 81 F.3d 1084, 1086 (11th Cir. 1996)
    (applying the Religious Freedom Restoration Act).

                                                                                9
   Case 2:19-cv-00088-WKW-CSC Document 11 Filed 01/31/19 Page 10 of 16




access to a Koran and visitation by his chosen spiritual advisor in the period

immediately prior to the execution day and prior to his removal to the execution

chamber. ADOC policies further accommodate Ray’s spiritual beliefs by allowing

final visitation with his spiritual advisor until approximately 5:15 p.m. on the day

of execution. Because the ADOC’s accommodations will allow Ray to exercise his

spiritual beliefs without substantial burden on the day of his execution, this Court

should dismiss Ray’s complaint.14

      The following are Commissioner Dunn’s responses to the Court’s inquiries:

      B.    Questions (a–h):

      (a)   Chaplain Summers is a state employee.

      (b)   Chaplain Summers is a Christian.

      (c)   To the Commissioner’s knowledge, the ADOC has not previously

            accommodated any prisoner’s request that the institutional chaplain

            not be present in the execution chamber.

      (d)   During Commissioner Dunn’s tenure at ADOC, and to his knowledge,

            the State has not executed a prisoner by lethal injection without a

            chaplain attending the execution.

      (e)   The Commissioner has no personal knowledge that the spiritual

            advisor requested by Ray is a Muslim imam. The Commissioner


14. Muhammad, 388 F. App’x at 895.

                                                                                  10
      Case 2:19-cv-00088-WKW-CSC Document 11 Filed 01/31/19 Page 11 of 16




              acknowledges that legal filings state that the spiritual advisor

              requested by Ray is a Muslim imam.

        (f)   The Commissioner has no personal knowledge of whether the

              requested spiritual advisor has previously met with Ray.

        (g)   Ray will be allowed visitation with his chosen spiritual advisor on the

              day of execution.

        (h)   The Commissioner has no personal knowledge of the sincerity of

              Ray’s religious beliefs but does not dispute the sincerity of Ray’s

              religious beliefs.

        C.    Written Policies and Procedures

        In accordance with paragraph 4 of this Court’s order, Respondent has

attached a redacted document, including relevant portions that contain written

policies for religious accommodations to death row inmates, to be filed under seal.


IV.     A stay is not warranted in this matter.

        Ray’s motion for a stay of execution is premised on his claim that the State

of Alabama “made a policy decision to place a Christian chaplain in the execution

chamber with Mr. Ray in violation of Mr. Ray’s freedom of religion.”15 He asks

this Court to intervene to “allow him to continue his challenge to the forced



15. Doc. 4 at 2.

                                                                                    11
    Case 2:19-cv-00088-WKW-CSC Document 11 Filed 01/31/19 Page 12 of 16




presence of a Christian chaplain in the execution chamber.”16 A stay of execution

is “an equitable remedy,” and this extraordinary and drastic remedy “is not

available as a matter of right.”17 A stay may be granted “only if the moving party

shows that: (1) he has a substantial likelihood of success on the merits; (2) he will

suffer irreparable injury unless the injunction issues; (3) the stay would not

substantially harm the other litigant; and (4) if issued, the injunction would not be

adverse to the public interest.”18

      Ray cannot show a substantial likelihood of success on the merits because,

as shown above, the merits are almost entirely moot. The ADOC has agreed to

waive the presence of the institutional chaplain in the execution chamber.

Consequently, “Ray’s Muslim spiritual advisor” will not be “displaced by the

Christian Chaplain.”19

      To the extent that Ray claims that the exclusion of his chosen spiritual

advisor from the execution chamber itself is a substantial burden on his free

exercise of religion, that policy clearly is the least restrictive means of furthering a

compelling state interest. As shown above, the State of Alabama and the ADOC

have a legitimate and compelling governmental interest in maintaining the security

and integrity of the execution process. There is no less restrictive means to ensure

16. Id. at 1.
17. Hill v. McDonough, 547 U.S. 573, 584 (2006).
18. DeYoung v. Owens, 646 F.3d 1319, 1324 (11th. Cir. 2011).
19. Doc. 4 at 3.

                                                                                     12
    Case 2:19-cv-00088-WKW-CSC Document 11 Filed 01/31/19 Page 13 of 16




the security and integrity of the execution process than by restricting physical

access to the execution chamber. That compelling governmental interest is entirely

inconsistent with allowing an inmate to designate persons who are not ADOC

employees and do not possess the requisite training, experience, or security

clearances to be present in the execution chamber itself. The ability of the State

and the ADOC to restrict physical access to the execution chamber to persons with

the proper experience, training, and background does not offend either RLUIPA or

the First Amendment. Consequently, Ray can show no substantial likelihood of

success on this aspect of his claim.

      Further, Ray is not entitled to a stay because granting the stay will cause

damage to the opposing party (the State of Alabama) and will be adverse to the

public interest. Ray was properly convicted for a capital murder he committed over

twenty years ago,20 and his lawful sentence has been long delayed.

      The State of Alabama and the victims of Ray’s crime have an interest in

seeing Ray held accountable for his horrific rape and murder of fifteen-year-old

Tiffany Harville. Ray’s claims in his § 1983 complaint do not outweigh this

interest, particularly given that the accommodations agreed to by the State and the

ADOC. Therefore, because Ray has failed to meet the requirements for a stay, his

request should be denied.


20. Ray, 809 So. 2d 875 (Ala. Crim. App. 2001), aff’d, 809 So. 2d 891 (Ala. 2001).

                                                                                13
Case 2:19-cv-00088-WKW-CSC Document 11 Filed 01/31/19 Page 14 of 16




                                                                      14
    Case 2:19-cv-00088-WKW-CSC Document 11 Filed 01/31/19 Page 15 of 16




                                 CONCLUSION

      As the ADOC is willing to make appropriate concessions to Ray’s religious

beliefs and waive the presence of the Holman chaplain in the execution chamber,

this Court should dismiss Ray’s last-minute § 1983 action. Further, Ray has not

shown that he is entitled to a stay of execution, and his motion should be denied.

                                       Respectfully submitted,

                                       Steve Marshall
                                       Alabama Attorney General

                                       s/ Richard Anderson
                                       Richard Anderson
                                       Assistant Attorney General




                                                                                     15
   Case 2:19-cv-00088-WKW-CSC Document 11 Filed 01/31/19 Page 16 of 16




                         CERTIFICATE OF SERVICE

      I hereby certify that on January 31, 2019, I electronically filed the foregoing

with the Clerk of the Court using the CM/ECF system, which will send notification

of such filing to the following: Spencer J. Hahn and John Anthony Palombi.




                                      s/ Richard Anderson
                                      Richard Anderson
                                      Assistant Attorney General

OF COUNSEL:

Office of the Attorney General
501 Washington Avenue
Montgomery, AL 36130
(334) 242-7300 Office
(334) 353-3637 Fax
randerson@ago.state.al.us




                                                                                  16
